PER CURIAM.
Upon review of Appellants’ timely response to this Court’s May 22, 2012, order to show cause, the Court dismisses this appeal for lack of jurisdiction because the order under review is neither a final order nor an appealable nonfinal order under Florida Rule of Appellate Procedure 9.180(b)(1). See Massey Services, Inc. v. Knox, 80 So.3d 1140 (Fla. 1st DCA 2012) (dismissing appeal as one taken on nonfi-nal order where JCC awarded TPD benefits “but reserved jurisdiction as to the amount of those benefits due”); see also Life Care of Winter Haven v. Benjamin, 22 So.3d 152 (Fla. 1st DCA 2009) (concluding order is nonappealable and nonfinal where JCC reserves jurisdiction to determine exact amount of benefits due under order “should the parties be unable to administratively” determine such amounts). We dismiss this appeal without prejudice to the Appellants’ right to seek review upon the rendition of an appealable order. See Mintz v. Broward Corr. Inst., 800 So.2d 343 (Fla. 1st DCA 2001) (dismissing workers compensation appeal without prejudice to appellant’s right to seek review upon entry of appealable order).
DISMISSED.
DAVIS, WETHERELL, and SWANSON, JJ„ concur.